Citation Nr: 0522566	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 4, 2001 
for an award of service connection for diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge and the 
Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied an effective date 
earlier than April 4, 2001 for the veteran's service-
connected diabetes mellitus type II.  The veteran perfected a 
timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's initial claim seeking service connection 
for Agent Orange was received at the RO on March 29, 1993.

3.  The veteran's claims file indicates that the veteran had 
been diagnosed with diabetes mellitus type II as early as 
March 30, 1993.

4.  Service connection was granted for diabetes mellitus type 
II on June 6, 2002, pursuant to VA regulatory changes that 
became effective May 8, 2001; the effective date of the award 
of service connection is April 4, 2001.


CONCLUSION OF LAW

An effective date of March 30, 1993, for the award of service 
connection for diabetes mellitus type II based on Agent 
Orange exposure, is warranted.  38 U.S.C.A. §§ 1110, 1116, 
5110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.400, 3.816 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Earlier effective date for diabetes mellitus type II.

The record shows that the veteran filed a claim of 
entitlement to service connection for diabetes mellitus type 
II that was received at the RO on April 4, 2001.  In a 
September 2002 rating decision, the RO granted service 
connection for diabetes mellitus type II, effective April 4, 
2001, the date of receipt of the veteran's claim.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

Based on the foregoing, the RO found that the veteran filed 
his claim in April 2001 and denied the veteran's claim for an 
earlier effective date.  See 38 U.S.C.A. § 5110(a).  The RO 
reasoned that it had granted the earliest effective date that 
the law allowed.

The veteran and his representative, however, contend that his 
original claim of service connection for diabetes mellitus 
was filed not in April 2001, but in March 1993 when he 
asserted a generalized claim of entitlement to service 
connection "for Agent Orange."  Based on this earlier 
filing, the veteran asserts that he is entitled to an 
effective date in March of 1993 rather than April 2001.  The 
veteran and his representative base their contentions on the 
case of  Nehmer v. United States Veterans Administration, 32 
F. Supp.2d 1175 (N.D. Cal. 1999) and the corresponding VA 
regulation found in 38 C.F.R. § 3.816 (2004).

Here, the Board observes that the holding in Nehmer has 
recently been incorporated in regulatory form at 38 C.F.R. 
§ 3.816 (2004), Awards under the Nehmer Court Orders for 
disability or death caused by a condition presumptively 
associated with herbicide exposure, which provides, in 
pertinent, as follows:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States district 
court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-
6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide 
disease; 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange 
Act of 1991, Public Law 102-4, other than chloracne.  
Those diseases are: 
(i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes). 

(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied 
compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation 
for a particular covered herbicide disease if: 

(i) The claimant' s application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded. 

(3)  If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective date 
of the award shall be the day following the date of 
the class member's separation from active service. 

(4)  If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting retroactive 
entitlement-- (1) General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) ... of this 
section are satisfied, the effective date shall be 
assigned as specified in those paragraphs, without 
regard to the provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection for 
a covered herbicide disease.  

(g) Awards covered by this section.  This section 
applies only to awards of disability compensation or 
DIC for disability or death caused by a disease 
listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2004).  

The veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., diabetes mellitus.  The effective date for the 
regulation which added diabetes mellitus as a disease 
presumptively due to inservice exposure to herbicides is May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed.Cir. 2002).   

The question in this case revolves around whether, the 
veteran's March 1993 general claim of entitlement to service 
connection "for Agent Orange" constitutes a "claim for 
compensation" for purposes of 38 C.F.R. § 3.816 (c)(2).  On 
the facts of this case, the Board concludes that it does and 
therefore an earlier effective date for the veteran's 
service-connected diabetes mellitus is warranted.

The Board first notes that the veteran's case is covered 
under 38 C.F.R. § 3.186(c)(2) because his claim for 
compensation was received by VA in March 1993.  This is 
between May 3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, in this case May 8, 2001.  See 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed.Cir. 2002).

The regulations then state that a claim will be considered a 
"claim for compensation" for a particular covered herbicide 
disease if "the claimant' s application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability."  38 C.F.R. § 3.816(c)(2)(i) 
(italics added).  

In this case, as noted above, the veteran filed a general 
claim of entitlement to service connection "for Agent 
Orange" that was received by the RO on March 29, 1993.  He 
did not identify any specific disabilities for which he was 
claiming service connection related to such exposure.  
Subsequent to this claim, the veteran was afforded an Agent 
Orange examination in January 1994.  Listed under the 
category for veteran's symptoms was "D.M." for diabetes 
mellitus.  Two months after this examination, the RO noted, 
in deferred rating decision, that the veteran was claiming 
service connection for Agent Orange exposure and that the RO 
should send the veteran a development letter telling the 
veteran that he must specify what disabilities he claimed to 
have resulted from exposure, and to furnish medical evidence 
of treatment.

In August 1994, the RO sent such a development letter to the 
veteran.  This letter, however, did not request that the 
veteran specify which disabilities he was claiming resulted 
from Agent Orange exposure.  Rather, the RO informed the 
veteran that he could request an examination (which he had 
already had) or that he "should supplement any [VA] 
examination with medical evidence of the disability you 
attribute to defoliant exposure in service."  The letter 
also told the veteran that the best evidence would be a 
statement from his physician describing his symptoms.  The 
veteran submitted various medical records, some of which 
indicated that he had diabetes mellitus type II and that he 
required oral hypoglycemics.

In March 1995, the RO denied service connection for 
disability resulting from exposure to herbicides.  The RO 
conceded exposure to Agent Orange in service, and noted that 
the veteran's file contained the January 1994 Agent Orange 
examination.  The RO found, however, that the January 1994 
screening examination did not show findings or diagnoses of 
any disabilities for which association with Agent Orange 
exposure had been established.  (The Agent Orange presumption 
for diabetes mellitus was not effective until May 8, 2001).  

In this case, the Board finds that the facts of this case 
show an intent on the part of the veteran to apply for 
compensation for the covered herbicide disability, in this 
case diabetes mellitus.  38 C.F.R. § 3.816(c)(2)(i).  The 
veteran's general application in March of 1993, along with 
his other supporting statements and submissions, specifically 
the January 1994 Agent Orange examination, may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the herbicide disabilities noted in the January 1994 
examination, including diabetes mellitus.  Id.  While the RO 
correctly noted in its deferred rating decision in March 1994 
that the veteran should be told to specify the disabilities 
for which he was requesting service connection, the RO's 
letter in August 1994 failed to do so.  And the letter 
further left the vague impression that no further 
clarification was necessary, that a VA examination (including 
the January 1994 Agent Orange examination) was sufficient 
specification of the disabilities he attributed to defoliant 
exposure in service.  Here, the Board notes that the letter 
told the veteran that the best evidence would be a statement 
from his physician describing his symptoms.  

On these facts, the Board finds that an earlier effective 
date for the veteran's diabetes mellitus is warranted.

The Board next turns to the question of what effective date 
should be assigned in this case.  Here, the Board notes that 
38 C.F.R. § 3.816 (c)(2) states that "the award will be the 
later of the date such claim was received by VA or the date 
the disability arose."  See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection cannot be 
granted prior to evidence of current disability).  The 
medical evidence in this case shows that the veteran had 
diabetes mellitus type II as of at least March 30, 1993.  It 
is thus the opinion of the Board that service connection for 
diabetes mellitus type II is effective from March 30, 1993.


ORDER

Subject to the controlling laws and regulations governing the 
disbursement of monetary benefits, an effective date of March 
30, 1993 for the award of service connection for diabetes 
mellitus type II is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


